DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Claims 27, 30-52 are pending. The amendment filed on  02/22/2022 has been entered. Claims 50-51 are withdrawn. Claims 27, 30-49, 52 are under consideration.
Declaration under 37 CFR 1.132
The declaration by Dr. Punam Malik under 37 CFR 1.132 filed on 02/22/2022 has been reviewed and discussed below.
Priority
This application is a continuation of U.S. Application No. 14/707,557, filed on May 8, 2015, which is a continuation of U.S. Application 12/928,302, filed on December 6, 2010, which claims priority from U.S. Provisional Application No. 61/267,008, filed on December 4, 2009. As such the effectively filed date for the instant application is December 4, 2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
New/Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 30-49, 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the phrase “consist essentially of” which renders the claim indefinite.  The term “consist essentially of” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person of ordinary skill in the art at the time of the instant invention would have been unable to ascertain the intended meaning of Applicant's term, “consist essentially of”, because said term is undefined in the specification and MPEP states  "A ‘consisting essentially  of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially  of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).
Claims 30-49, 52 are rejected for the same reason as claim 27 because they depend from claim 27 and fail to remedy the indefiniteness of claim 27.

Maintained/Claim Rejections - 35 USC §103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
1.	Claims 27, 39-41, 45-49 remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) for the reason of record dated 03/19/2021.
For the record the rejection is reiterated below.
Dull discloses a self-inactivating vector (SIN-18) comprises from the 5’ end to 3’ end: (a) a lentiviral vector backbone comprising; (1) lentiviral cis elements, which consist of (i) a packaging signal (), and (ii) a 5' fragment of the truncated gag sequence (GA) of approximately 360 bp of the gag gene (with the gag reading frame closed by a synthetic stop codon), (iii) an env splice acceptor site comprising 700 bp of the env gene containing the RRE and a splice acceptor site; and (b) a transgene of interest (p 8463, 2nd column last paragraph; p 8469, figure 4) (instant claims 27). Regarding claim 45, Dull teaches gamma globin and beta globin non-coding region and regulator sequences (p 2178, figure 1). Regarding claim 46, Dull teaches beta-globin LCR elements containing sites HS4 (756 bp), HS3 (898 bp), and HS2 (374 bp) in both oncoretroviral and HIV-based lentiviral vector backbones (figure 1). Regarding claim 47, Dull teaches the gamma globin gene is under the control of the beta-globin LCR elements containing sites HS4 (756 bp), HS3 (898 bp), and HS2 (374 bp) (figure1). Regarding claim 48, Dull teaches a host murine erythroblastic cell (MEL) comprising the modified SIN-18 lentiviral vector (figure 1). Regarding claim 49, Dull teaches transducing murine hematopoietic stem cells (p 2178-2179, figures 1, 2).
Dull does not teach (iv) a central polypurine track (cPPT).
However, at the time of filing, Trono teaches in lentiviral vectors the central polypurine tract (cPPT), located within the pol gene, initiates synthesis of a downstream plus strand while plus strand synthesis is also initiated at the 3’ polypurine tract (PPT) (paragraph [0174]). The net result is a double stranded DNA molecule with a stable flap, 99 nucleotides in length at the center of the genome. This central "flap" facilitates nuclear import which forms the basis of their ability to replicate efficiently in non-dividing cells (paragraph [0074].
Dull and Trono do not teach, wherein the transgene of interest is a gamma-globin gene.
However, at the time of filing, Persons teaches a SIN lentiviral vector containing the HS432globinA that also contained an MSCV-driven GFP (HS432globinA MSCV-GFP) (Figure 1 A) (instant claims 39-40). The different A-globin cassettes in reverse orientation (figure 1) (instant claim 41). The lentiviral-mediated gene transfer of a human gamma-globin expression cassette containing gamma-globin locus control region (LCR) can result in both substantial expression of gamma-globin and improvement of murine beta-thalassemia intermedia (p 2181, 1st column under discussion) (instant claim 27 (b), instant claims 39-40). Person teaches the gamma-globin promoter and elements from the beta-globin locus control region demonstrated a higher expression (abstract). Persons teaches long-term, stable erythroid expression of human gamma-globin was observed with levels of vector-encoded gamma-globin mRNA ranging from 9% to 19% of total murine alpha-globin mRNA (abstract).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull/Trono SIN-18 lentiviral vector backbone comprising lentiviral cis elements, which consist essentially of elements (a)(i)-(iii) and (b) a transgene of interest modified by including the addition of cPPT that facilitates nuclear import which forms the basis of their ability to replicate efficiently in non-dividing cells as disclosed by Trono and by introducing a human gamma-globin gene for both substantial expression of gamma-globin and improvement of murine beta- thalassemia intermedia.
One would have been motivated to do so to receive the expected benefit of cPPT located within the pol gene, initiates synthesis of a downstream plus strand while plus strand synthesis is also initiated at the 3’ polypurine tract (PPT) for their ability to replicate efficiently in non-dividing cells and for the human gamma-globin expression cassette to result in substantial expression of gamma-globin and stable erythroid expression of human gamma-globin in the SIN lentiviral vector that acts as a built-in device against the generation of productive recombinants in targeted cells with beta globin gene.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments and the declaration
To the extent applicant’s arguments are the same as the declaration the response is combined and the extent the arguments and the declaration are combined for all the rejections of record the response is combined for all the rejections as set forth below.. 

(2) Claims 27, 30-33 remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) as applied to claim 27, 39-41, 45-49 above, and further in view of Baum (US 20070048285 Al, PGPUB March 1,2007); Schambach (Molecular Therapy vol. 15 no. 6, 1167-1173, 2007) for the reason of record dated 03/19/2021.
For the record the rejection is reiterated below.
The teachings of Dull/Trono and Persons apply here as indicated above.
Dull/Trono and Persons do not teach, wherein the lentiviral vector backbone of (a) further comprises; (2) a 3’-long terminal repeat (LTR), which comprises an upstream polyadenylation (polyA) enhancer signal sequence; and (3) one or more copies of a heterologous polyA signal sequence downstream from the 3'-LTR.
However, at the time of filing, regarding step (2) Baum teaches a SIN lentiviral vector comprising a 3' LTR, which comprises an upstream poly A enhancer sequence (HIV- upstream enhancer (HIV-USE)-element) comprising the USE-element in the U3-region of the 3'- LTR, which leads to further enhancement of viral titers, combined with higher transgene expression in transduced cells and, in accordance with the SIN-nature of the LTRs, to a further reduction of the risk of insertional mutagenesis by prevention of transcriptional read-through ([0023] and figure 10). Regarding step (3) Baum teaches a poly A signal sequence downstream of the 3' LTR derived from SV40 (figure 10 A).
Baum does not teach a heterologous poly A signal sequence as in step (3).
However, at time of filing, Schambach teaches a SIN lentivirus vector containing copies of heterologous poly A signal sequences downstream from a viral 3' end- long terminal repeat (LTR) in the lentivirus backbone (p 1170, figure 3). Schambach teaches the strong polyA signal from bovine growth hormone (bGH) (Figure 3c) (p 1168 2nd column under the USE improves transcriptional termination of gamma-retroviral SIN vectors) (instant claim 31). Schambach inserted these auxiliary U-rich sequences (Table 1) into the 3’ U3 deletion of a series of gamma- retroviral SIN vectors with three different internal promoters (p 1168 1st column 1st paragraph) (instant claim 32). Schambach teaches behind the 3’ LTR an expression cassette an early simian virus 40 (SV40) polyA (pA) signal was introduced (instant claim 33). Schambach et al teach USE motifs improve the efficiency of 3’ end mRNA processing in gamma-retroviral and lentiviral SIN vectors (p 1170, 2nd column last paragraph). In addition, the incorporation of USE motifs into SIN LTRs increases the length of the poly A tail, which may further support translation (p 1171, 18 column, 1st paragraph).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull and Baum lentiviral vector backbone comprising lentiviral cis elements, which consist essentially of (i) a packaging signal (y), and (ii) a 5' fragment of the truncated gag sequence (GA), and an env splice acceptor site; and (b) a transgene of interest and also includes polyadenylation sites of the beta-globin gene by further introducing heterologous poly A sequences downstream from 3’ LTR from bGH, wherein the U3 region of the LTR is deleted and replaced with USE from an SV40 late poly A signal sequence of Schambach teach a SIN lentiviral vector.
One would have been motivated to so to receive the expected benefit of USE motifs improve the efficiency of 3’ end mRNA processing in gamma-retroviral and lentiviral SIN vectors and the incorporation of USE motifs into SIN LTRs to increase the length of the poly A tail, which further support translation. Dull and Baum/Persons provides motivation for the lentiviral- mediated gene transfer of a human gamma-globin expression cassette containing gamma- globin LCR can result in both substantial and stable expression of human gamma-globin in erythroid hematopoietic stem cells.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

(3) Claims 27, 34-35, 38 remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) Baum (US 20070048285 Al, PGPUB March 1,2007); Schambach (Molecular Therapy vol. 15 no. 6, 1167-1173, 2007) as applied to claim 27, 30-33 above, and further in view of Puthenveetil (Blood, 104(12): 3445-3453, 2004) for the reason of record dated 03/19/2021.
For the record the rejection is reiterated below.
The teachings of Dull/Trono and Baum and Schambach apply here as indicated above. 
Dull in addition teaches the conditional packaging construct, pMDLg/pRRE, expresses the gag and pol genes from the CMV promoter and intervening sequences and polyadenylation site of the human -globin gene (p 8469, figure 4).
The teachings of Dull/Trono and Persons and Baum and Schambach apply here as indicated above.
Dull/Trono and Persons and Baum and Schambach do not teach, wherein the lentivirus vector backbone further comprises one or more chromatin insulator elements.
However, at the time of filing, Puthenveetil teaches human thalassemia major bone marrow CD34+ cells from 4 patients were transduced with a SIN-lentivirus vector termed BGI containing the chicken hypersensitive site 4 (CHS4) chromatin insulator element inserted in the SIN deletion of the 3’ LTR, 3.1 kb of the-globin LCR, and the human -globin gene driven by the -globin promoter in the opposite orientation to the vector transcript (figure 1 A, and p 3447 1 column bridge 2nd column) (instant claims 34-35, 38). Puthenveetil teaches the lentiviral vector that express the human -globin gene under control of its regulatory elements and be flanked with chromatin insulator elements upon integration into host hematopoietic cells the incorporation of the insulator elements increase hemoglobin levels and incorporation of the CHS4 insulator have reduced position effects and thereby improved expression resulting in a predictable rise in  -globin (p 3452, last paragraph 1st column bridge to 2nd column).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull and Baum and Schambach SIN-18 lentivirus vector backbone comprising lentivirus cis elements, which consist essentially of (a) and (b) a transgene of interest and also includes polyadenylation sites of the B-globin gene by using the Puthenveetil human -globin gene under control of its regulatory elements and be flanked with chromatin insulator elements to transduce human thalassemia major bone marrow CD34+cells from patients.
One would have been motivated to do so to receive the expected benefits of the cHS4 insulator to increase hemoglobin levels and incorporation of the cHS4 insulator to reduce proposition effects and thereby improved expression resulting in a predictable rise in -globin.
One of ordinary skill in the art would have been capable of applying this CHS4 insulator elements that was already known in the art for reduced position effects and thereby improved expression resulting in a predictable rise in -globin and the results would have been predictable to one of ordinary skill in the art.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

(4) Claims 27, 36-37 remain rejected and also apply to newly added claim 52 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) Baum (US 20070048285 Al, PGPUB March 1,2007); Schambach (Molecular Therapy vol. 15 no. 6, 1167-1173, 2007), Puthenveetil (Blood, 104(12): 3445-3453, 2004) as applied to claims 27, 34-35, 38 above, and further in view of Recillas-Targa (BioEssays, 26: 796-807, 2004) for the reason of record dated 03/19/2021.
For the record the rejection is reiterated below.
The teachings of Dull/Trono/Persons and Baum and Schambach and Puthenveetil apply here as indicated above.
Dull/Trono/Persons and Baum and Schambach and Puthenveetil do not teach cHS4 element contains an about 250-base pair core sequence of CHS4 insulator linked to distal element of the CHS4 which is about 400 base pair or less.
However, at the time of filing, Regarding claims 36, 52, Recillas-Targa teaches a SIN lentiviral vector containing a 250-base pair cHS4 insulator it has been demonstrated that two copies of the core CHS4 insulator (Fig, 1 A), are as efficient in protecting a transgene against position effects and is used successfully in a viral vector to protect a transgene against position effects in infected MEL ceils (figure 2, p 801). Recillas-Targa teaches in figure 2 panel E teaches self-inactivating lentiviral vector with the human elongation factor 1a (EF1 a) promoter driving the expression of the GFP gene for optimal ES cell transduction, the lentivirus vector Incorporates the human interferon- beta SAR element and one copy of the 1.2 kb cHS4 insulator inserted in U3 region of the 3” LTR (figure 2 panel E). Regarding claim 37, Recillas-Targa teaches interestingly, in the same viral system, the 1.2 kb version of the cHS4 insulator was inserted into the 50 and 30 LTRs in both orientations. It was found that, in their native orientation, the insulation was more than twice as efficient as in the opposite orientation (Fig. 2A) (p 800, 2nd column).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the 5” SIN vector comprising the full length CHS4 insulator as disclosed by Dull and Baum and Schambach and Puthenveetil by including a 250 bpcHS4 core sequence insulator linked to the distal end of the insulator driving the expression of the transgene for counteracting chromosomal position effects as disclosed by Recillas-Targa (p 803 2lld column 135 paragraph.
One would have been motivated to do so in order to receive the expected benefit of the 250 bp cHS4 core sequence insulator linked to the distal end of the insulator driving the expression of the transgene for counteracting chromosomal position effects.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the SIN lentiviral vector with the full length CHS4 insulator with a 3’ 250 bp insulator as disclosed by Recillas-Targa as efficient in protecting a transgene against position effects.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

 (5) Claims 27, 42 remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) Baum (US 20070048285 Al, PGPUB March 1,2007); Schambach (Molecular Therapy vol. 15 no. 6, 1167-1173, 2007), Puthenveetil (Blood, 104(12): 3445-3453, 2004), Recillas-Targa (BioEssays, BioEssays 26:796-807, 2004) as applied to claims 27, 36-37 above, and further in view of Lavenu-Bombled (Blood, 101:2175- 2183, 2003) for the reason of record dated 03/19/2021.
For the record the rejection is reiterated below.
The teachings of Dull and Trono/Persons/ Recillas-Targa and Baum and Schambach/ Recillas-Targa apply here as indicated above.
Dull and Trono/Persons/ Recillas-Targa and Baum and Schambach/ Recillas-Targa do not explicitly teach, wherein the transgene of interest is in operable linkage to a lineage- specific promoter.
However, at the time of filing, Lavenu-Bombled teaches lineage specific promoter for operably linked to GFP using a 328-base-pair fragment of the human Gpiba gene regulatory- sequence, in the context of a lentiviral vector, to tightly restrict transgene expression to the megakaryocytic lineage after transduction of human CD34+ hematopoietic Cells (abstract).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull and Trono/ Recillas-Targa and Baum and Schambach/ Recillas-Targa and Persons lentiviral vector containing human beta-globin gene under control of its regulatory elements and be flanked with chromatin insulator elements to transduce human thalassemia major bone marrow CD34+ cells from patients by using the lineage specific promoter of Lavenu-Bombled to drive expression of the human beta-globin.
One would have been motivated to do so to receive the expected benefit of the lineage specific 328-base-pair fragment of the human Gpiba gene regulatory-sequence, promoter to drive megakaryocytic lineage-restricted expression after hematopoietic stem cell transduction using the self-inactivating lentiviral vector of Dull and Trono and Persons to tightly restrict transgene expression to the megakaryocytic lineage after transduction of human CD34+ hematopoietic cells.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary. 

(6) Claims 27, 42, 43-44 remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dull (Journal of Virology, 71(11): 8463-8471, 1998) in view of Trono (US 20050014166 A1), Persons (Blood, 101:2175-2183, 2003) Baum (US 20070048285 Al, PGPUB March 1,2007); Schambach (Molecular Therapy vol. 15 no. 6, 1167-1173, 2007), Puthenveetil (Blood, 104(12): 3445-3453, 2004), Recillas-Targa (BioEssays, BioEssays 26:796-807, 2004) for the reason of record dated 03/19/2021.
For the record the rejection is reiterated below.
Lavenu-Bombled, as applied to claims 27, 42 above, and further in view of Prandini (JBC, 267(15): 10370-10374, 1992).
The teachings of Dull and Trono/Persons/ Recillas-Targa and Baum and Schambach/ Recillas-Targa and Lavenu-Bombled apply here as indicated above.
Dull and Trono/Persons/ Recillas-Targa and Baum and Schambach/ Recillas-Targa do not explicitly teach, wherein the transgene of interest is in further operably linkage to a lineage specific enhancer.
However, at the time of filing, Prandini et al teach lineage specific erythromegakaryocytic enhancer active in erythroid and megakaryocytic cells (abstract).
Accordingly, it would have been obvious to an ordinary skill in the art to modify the Dull and Trono and Persons and Lavenu-Bombled lentiviral vector by introducing the Prandini lineage specific enhancer to transduce target of human CD34+ hematopoietic cells. 
One would have been motivated to do so to receive the expected benefit of the lineage specific erythromegakaryocytic enhancer to express the human -globin gene under control of its regulatory elements to transduce human thalassemia major bone marrow CD34h cells from patients by using the lineage specific promoter et Lavenu-Bombled to drive expression of the human beta-globin.
Thus, the claimed invention as a whole, is prime facie obvious in the absence of evidence to the contrary.

Response to arguments and the declaration
To the extent applicant’s arguments are the same as the declaration the response is combined and the extent the arguments and the declaration are combined for all the rejections of record the response is combined for all the rejections as set forth below.
I.	The declaration in paragraphs 4-12 basically reviews the basic biology of lentiviral and SIN vectors and the process of generating lentiviral vectors. The declaration states  currently, lentiviral vectors are generated by transfecting packaging cells (293T cells) with the packaging plasmids: these provide the proteins that form the viral capsid, polymerases (reverse transcriptase, integrase and protease) and envelope proteins to form the viral particle. Vector particles are assembled from the capsid, matrix and envelope proteins encoded by the packaging plasmids, and no genetic material from the packaging plasmids is encapsidated into viral particles. This process is illustrated in Figure 1 as depicted below.


    PNG
    media_image1.png
    323
    482
    media_image1.png
    Greyscale



The declaration for example in paragraph 12 states as also evidenced below, the design of the SIN vector, e.g., the viral cis- elements contained herein, affects the level of the recombinant viral particles produced from the SIN vector, which in turn, affects the level of the transgene that can be delivered to host cells for therapeutic purposes. In other words, the level of infectious viral particles (which may be represented by viral titers and the ratio of TU/p24) produced from a SIN vector and the level of transgene expression in host cells infected by the viral particles are intrinsic functional features of the SIN vector. The declaration in section II, in paragraphs 13-15 states the claimed SIN lentiviral vector. The declaration in section II, in paragraph 15 states;
Superior Features Associated with the Combination of Cis-Elements. The declaration in paragraph 16 states; it was known in the art that low infectious titer was a problem associated with conversional SIN vectors. See, e.g., Baum (cited by the Examiner) in paragraph [0017] (“Deficiencies of known retroviral vectors include ...., and low infectious titers when using SIN sequences instead of wild-type LTRs.” Emphasis added). Thus, designing SIN lentiviral vectors that can produce viral particles at high titers was of great interest at the time the instant application was filed. Paragraph 17 states;  It was also known in the art that the size of the transgene in a SIN lentiviral vector can substantially affect viral titer and thus gene transfer efficiency. For example, the instant application reports that “SIN-gamma-retrovirus or the gutted SIN- lentivirus [having deletions in certain cis-elements] encoding either beta-globin gene and regulatory elements (BG) or a similar sized large transgene had barely detectable titers compared to the SIN-lentivirus carrying cis-elements” and “these HIV cis-sequences were dispensable for smaller transgenes.” Paragraph [0098]; emphases added. As shown in Example 1 and Figure 1B of the instant application, HIV cis-elements (e.g., Gag, RRE, slice acceptor, etc.) showed little impact on the titer of virus carrying a small transgene (GFP as an example, which is around 0.8 kb), while such cis-elements significantly affected the viral titer resulting from SIN lentiviral vectors carrying a large transgene (e.g., -globin or FIG). The instant application notes that “[t]his reduction in titers becomes practically limiting for scale up of vector production for clinical trials, especially with vectors carrying relatively large expression cassette, such as the human -globin gene (h) and locus control region (LCR), that have moderate titers even without insulator elements.” Paragraph [0101].
In response this is not persuasive because superior features associated with the combination of all the required cis-elements as claimed taught by the combined art of Dull cis elements of a SIN-18 vector comprises from the 5’ end to 3’ end: (a) a lentiviral vector backbone comprising; (1) lentiviral cis elements, which consist of (i) a packaging signal (), and (ii) a 5' fragment of the truncated gag sequence (GA) of approximately 360 bp of the gag gene (with the gag reading frame closed by a synthetic stop codon), (iii) an env splice acceptor site comprising 700 bp of the env gene containing the RRE and a splice acceptor site and the Trono required cis element of a cPPT in lentiviral vector that facilitates nuclear import and forms the basis to replicate efficiently in non-dividing cells the improved titer would be an expected result because the combined art teaches all the structure and function of the required cis elements and necessarily would have the claimed properties of improved titer it would be an expected result. 
As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 
II.	The declaration states in paragraph 20, I have provided experimental data supporting these superior features of sBG-6, an exemplary SIN lentiviral vector as claimed, in my first Declaration noted above. For the Examiner’s convenience, I reproduce the data here.
The viral titer results shown in Figure 3A of the instant application indicate that sBG-6, which includes the highest viral titer. For example, the viral titer of sBG-6 is about two-fold higher than those of sBG-3 and sBG-5, which contain no gag fragment or the gag fragment of 630 bp, and is about 5-fold higher than that of sBG-7, which does not include the SA site. Similar results were observed in a repeated assay and the normalized viral titers to SBG-6 (as 100%) as provided in Figure 2 below. sBG-6 showed much higher viral production as compared with other viral vectors tested, which do not contain all cis-elements (i)-(iv).

    PNG
    media_image2.png
    299
    489
    media_image2.png
    Greyscale


In response, this is not persuasive because the titer ratio of s-BG-6 as shown in the above figure is not the instantly claimed SIN lentiviral vector of claim 27 not requiring the cis elements as compared to S-BG 0 to S BG 5, S-BG-7 to S-BG7-10 as required in the figure of the specification as depicted in figure 2 below;

    PNG
    media_image3.png
    640
    370
    media_image3.png
    Greyscale
 
Moreover, the specification in paragraph [0029] describes “In another aspect, a human gamma-globin lentiviral expression vector capable of genetically correcting sickle cell anemia or reducing symptoms thereof is provided. The expression vector comprises: a gamma-globin gene cloned in reverse orientation to a viral transcriptional unit; an erythroid lineage specific enhancer element; a heterologous polyA signal sequence downstream from a viral 3' LTR sequence in a standard SIN lentiviral vector backbone; a USE sequence derived from an SV40 late polyA signal in a U3 deletion region of a standard SIN lentiviral vector backbone; and one or more flanking CHS4-derived reduced-length functional insulator sequences”. The specification teaches [0041] FIG. 2 depicts BG SIN-LV constructs. A schematic representation of 10 SIN-lentiviral proviral forms (sBG-1 to sBG-10). All the vectors contain BG (HS2, 3, and 4 elements of the LCR, the .beta.-promoter and gene) and cPPT. Gag (630 bp or 360 bp), RRE, env fragments are shown. * indicates a point mutation that disrupts the SA. 
However, the SB-G 6 of the figure 2 as applicants’ point do not contain the BG (HS2, 3, and 4 elements of the LCR) as compared to S-BG 1, thus the figure pointed by the applicants is not the structure of the instantly claimed SIN lentiviral vector because it lacks BG (HS2, 3, and 4 elements of the LCR) as compared to S-BG 0. 
In summary, the specification in Example 19, describes Vector Constructs and Experimental Design, in paragraph [0161] Self-inactivating lentivirus vectors were designed to incorporate either the 5' 250 bp "core" (sBGC), two tandem repeats of the core (sBG2C), 5' 400 bp (sBG400), 5' 800 bp (sBG800) or the full-length 1.2 Kb cHS4 insulator (sBG-I). All vectors carried the human (h) .beta.-globin gene and promoter and the locus control region enhancer. The different insulator fragments were cloned in the forward orientation into the U3 region of 3' LTR, so that upon reverse transcription, integrated provirus in target cells has the insulated 3' LTR copied to the 5'LTR, and flanks the h.beta.-globin expression cassette at both ends. To assess whether elements outside the 5' 250 bp core merely provided a spatial scaffold, vectors with inert DNA spacers downstream of the core, sBG400S and sBG800S, were also tested. All vectors were compared to the uninsulated control, sBG (FIG. 7A). 
    PNG
    media_image4.png
    535
    590
    media_image4.png
    Greyscale

However, instant claims do not require Self-inactivating lentivirus vectors were designed to incorporate either the 5' 250 bp "core" (sBGC), two tandem repeats of the core (sBG2C), 5' 400 bp (sBG400), 5' 800 bp (sBG800) or the full-length 1.2 Kb cHS4 insulator (sBG-I).Therefore, the ~650bp cHS4 fragment, containing the ~250bp core and the ~400bp 3’ end segment, showed satisfactory insulator activity without comprising viral titer reduction is not persuasive because the s-BG as shown in the above figure is not the instantly claimed SIN lentiviral vector of claim 27 not requiring the cis elements as compared to S-BG 800S, S-BG 400S , S-BG I, S-BG800, S-BG400, S-BG-2C, SS-BGC as required in the figure 7A of the specification as depicted above.
III.	The declaration states further, the ability to produce infective particles by the 10 SIN lentiviral vectors discussed above was examined. As shown in Figure 3 below, s-BG6 showed a significantly higher level of TU/p24 ratio as compared with the other tested SIN lentiviral vectors, indicating a high quality vector that produces a much higher quantity of infectious particles as compared to the other tested vectors.


    PNG
    media_image5.png
    379
    507
    media_image5.png
    Greyscale

This is not persuasive for the same reasons as discussed above because the SB-G 6 do not contain the BG (HS2, 3, and 4 elements of the LCR) as compared to S-BG 1, thus the S-BG 6 structure is not the structure of the instantly claimed SIN lentiviral vector because it lacks BG (HS2, 3, and 4 elements of the LCR) as compared to S-BG 0. In addition, no ration of TU/ng p24 is claimed in the instant invention.
IV.	The declaration sates further, correlating with the high viral titer, viral particles produced froms-BG6 led to the highest expression level of human beta-globin in mice infected with the viral particle as shown in Figure 4 below. In this assay, mouse alpha globin (ma) is used as an internal control and the raw level of human beta-globin was normalized over the level of mouse beta-globin.

    PNG
    media_image6.png
    341
    401
    media_image6.png
    Greyscale

This is not persuasive for the same reasons as discussed above and because the h/m of S-BG 6 as shown in the above figure 4 is not a structure of the instantly claimed SIN lentiviral vector.
V.	The declaration states taken together, the experimental data discussed in the first Declaration and in the instant document demonstrates that the cis-elements (i)-(iv) required by the claimed SIN lentiviral vectors are critical to high production of viral vectors carrying a large transgene (beta-globin or gamma-globin in this case) and thus a high level of delivery of the large transgene to a host. Accordingly, the claimed vectors would be expected to achieve high production of SIN lentiviral vectors carrying a large globin expression cassette for clinical use and high therapeutic effects in gene therapy.  The declaration states I noted that in the Advisory Action, the Examiner states that the reported superior features, including high viral titers, high TU/p24 ratio (indicating high level of infectious viral particles), and high expression level of human beta-globin in mice infected with the viral particles, are not structural features of the claimed SIN lentiviral vector and thus not sufficient to support patentability of the claimed SIN lentiviral vector. I would like to point out that this position is scientifically. As explained in Section I above, the superior features are necessary biological outcomes resulting from the use of the claimed SIN lentiviral vector. It is a basic scientific principle that functional properties are inseparable from structural features, from which the functional properties arise. Accordingly, the superior features presented in my First Declaration (also discussed herein) represent intrinsic functional properties of the claimed SIN lentiviral vector, arising from the structural elements contained in the claimed vector.
This is not persuasive because as explained above superior features associated with the combination of all the required cis-elements as claimed taught by the combined art of Dull cis elements of a SIN-18 vector comprises from the 5’ end to 3’ end: (a) a lentiviral vector backbone comprising; (1) lentiviral cis elements, which consist of (i) a packaging signal (), and (ii) a 5' fragment of the truncated gag sequence (GA) of approximately 360 bp of the gag gene (with the gag reading frame closed by a synthetic stop codon), (iii) an env splice acceptor site comprising 700 bp of the env gene containing the RRE and a splice acceptor site and the Trono required cis element of a cPPT in lentiviral vector that facilitates nuclear import and forms the basis to replicate efficiently in non-dividing cells the improved titer would be an expected result because the combined art teaches all the structure and function of the required cis elements and necessarily would have the claimed properties of improved titer it would be an expected result. 
As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
The intrinsic functional properties of the claimed SIN lentiviral vector, arising from the structural elements contained in the claimed vector are would be an expected result because the combined art teaches all the structure and function of the required cis elements and necessarily would have the claimed properties of improved titer it would be an expected result. 
As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
VI.	The declaration states (b) Superior Features Associated with the Insulator Elements. The claimed SIN lentiviral vector may further comprise one or more chromatin insulator elements such as an about 650-bp fragment of the cHS4 including an about 250-bp core linked to an about 400-bp dismal element. As noted in the instant application, chromatin insulator elements may add desirable properties to the lentiviral vector since they prevent the spread of heterochromatin and silencing of genes, reduce chromatin position effects, and have enhancer blocking activity, all of which ensure consistent predictable expression and safe transgene delivery with randomly integrating vectors. Paragraph [0101]. However, insertion of the full length 1.2-kb cHS4 insulator element in the 3’LTR of lentivirus vectors led to a significant reduction of viral titer, which would limit scale up of vector production for clinical uses, especially with vectors carrying relatively large expression cassettes, such as a globin gene. To keep the benefits of insulator elements without compromising reduction in lentiviral titers, we have examined various fragments of cHS4,including the 250bp core (sBGC), the 3’ 400bp fragment (sBG3’400), the hybrid of the 250bp core and the 3’ 400bp fragment (sBG650), and the full-length cHS4 (sBG-1), to identify an optimal fragment for use in a SIN lentiviral vector. See Figure 13A and Figure 14A. As shown in Figures 13B-13F, sBG650 showed comparable human b-globin expression in red blood cells and in primary mice relative to sBG-1 and restored insulator activity similar to sBG- 1. Paragraph [0164]. Further, sBG650 showed much higher viral titer as compared with sBG-1. Paragraph [0167]. Thus, the ~650bp cHS4 fragment, containing the ~250bp core and the ~400bp 3’ end segment, showed satisfactory insulator activity without comprising viral titer reduction.
In response, this is not persuasive because while instant claims 36 and newly added claim 52 require wherein the cHS4 element contains an about 250-base pair core sequence of a cHS4 insulator linked to a distal element of the cHS4, which is about 400 base pair or less, however instant base claim 27 structure is not a structure of the instantly claimed SIN lentiviral vector.
VII. 	The declaration states The Superior Features of the Claimed Vectors are Unexpected over the Cited References. Dull et al., the primary reference, discloses a third generation lentivirus vector with a conditional packaging system. Title and Abstract. In reviewing development of conventional lentivirus vectors, Dull et al., noted that an approximately 360bp fragment from the gag gene was used in the second generation lentivirus vectors.  Dull discloses the SIN lentiviral vector pRRL.SIN-18 shown in FIG. 4 as one of the third generation lentiviral vectors disclosed therein. Dull states that “[t]he transfer construct, pRRL.SIN-18, contains HIV-1 cis-acting sequences and an expression cassette for the transgene [eGFP used in Dull].” Legend of FIG. 4. Dull however provides no information as to whether the ~360bp gag fragment used in the second generation lentiviral vectors is also used in pRRL.SIN-18. In Table 2, Dull et al. reports viral titers (TU/ml) obtained from the various transfer constructs and the pRRL vector showed a titer of 1.8x107 TU/ml when carrying a small transgene GFP. Dull et al. 3. Baum discloses self-inactivating (SIN) gammaretroviral or lentiviral vectors “suitable for producing viral particles at high titers, which can be used for efficient gene transfer into mammalian cells, organs, or organisms, e.g., for gene therapy.” Abstract. Baum notes that one defects associated with known SIN retroviral vectors is “low infectious titers when using SIN sequences instead of wild-type LTRs” and aims at developing SIN vectors that produce viral particles at high titers for use in gene therapy. Paragraph [0017]. Baum took the approach of modifying the U3-regions of the 5’-LTR and the 3’-LTR to solve this problem (Abstract), an approach very different from the one we adopted in the instant application (using a specific combination of viral cis-elements). 34. Trono discloses compositions and methods of modulating or regulating eukaryotic gene  expression through delivery of nucleic acids that express siRNA to target cells. Abstract. Trono discloses the function of the central 3’ polypurine tract (cPPT) in the active nuclear import system of HIV-1 and lentiviral vectors containing the cPPT fragment. Paragraph [0174] and FIG. 1. Trono does not touch on other viral cis-elements (e.g., those used in the claimed vectors) for making the vectors. 35. Persons also discloses the use of a lentiviral vector to correct beta- thalassemia in a mouse model. Abstract. The vectors used in this article are provided in Figure 1A, which do not include the cis-elements used in the claimed vector. In recognizing low viral titers produced by such vectors (about 0.5-1.0 x106 TU/ml). Persons took the approach of removing parts of the transgene, for example, part of the HS4 element, and a deletion in the gamma-globin gene intron to improve viral titer. Reducing the size of the transgene will naturally improve titers but lowers expression from the transgene. Page 2178, 2™ col., last paragraph, and Legend of Figure 1. The highest viral titer achieved after these deletions in Persons is approximately 3 to 5x106 TU/mL. 36. Schambach discloses the use of upstream sequence elements (USEs) for improving transcriptional termination of SIN gamma-retroviral and lentiviral vectors. Abstract, page 1169, 2™ col.. The vectors illustrated in this reference do not include the combination of the cis-elements used in the claimed SIN lentiviral vectors (e.g., the gag fragment and the env fragment containing the RRE). 37. Puthenveetil discloses the use of a lentiviral vector to correct the human B- thalassemia major phenotype. Abstract. The lentiviral vector disclosed in Puthenveetil includes a chromatin insulator element, which is the full-length (1200 bp) chicken hypersensitive site 4 (CSH4). Figure 1A and page 3446, 1st col., 3 paragraph (“The 1.2- kb XbaI cHS4 insulator fragment from pJC13-1 [] was cloned into the EcoRV and Pvull sites in the U3 region ...”). This reference does not disclose use of a fragment of the cHS4 insulator. The vector disclosed herein also does not include all of the cis-elements used in the claimed lentiviral vector, for example, the gag fragment. 38. Recillas-Targa is another reference cited by the Examiner for disclosing the use of chromatin insulators in retroviral vectors for use in gene therapy. Abstract. Two copies of the 250bp core fragment was used in the retroviral vector disclosed in this reference. See, e.g., the legend of Figure 2 and page 802, 1 col., 1 paragraph. This reference does not mention the ~650bp cSH4 fragment that can be used in the claimed vector as noted in claim 36. Indeed, Leboulch reported in Nature in 2010 that vectors containing two copies of the 250bp core fragment are not stable due to aberrant splicing. Copy attached as Exhibit A. 39. Lavenu-Bombled discloses a lineage-specific promoter in a lentiviral vector for controlling transgene expression in megakaryocytic lineage after transduction of human CD34+ hematopoietic cells. Abstract. 40. Prandini discloses lineage specific erythromegakaryocytic enhancer elements that are active in erythroid and megakaryocytic cells. Abstract.
In response, this is not persuasive because the combined art of Dull and Trone and Persons disclose all the elements as required for the instant claimed SIN lentiviral vector with the packaging signals (see Dull vector}. Regarding the size of the transgene in a SIN lentiviral vector can substantially affect viral titer and thus gene transfer efficiency is known in the art for reducing cis elements in viral vectors by increasing the viral genome with insulators beyond that associated with the elective packaging (see combined art of Dull and Trono and Persons).
The claimed SIN lentiviral vector, carrying a specific combination of viral cis-elements and a globin transgene (large sized transgene}, led to high levels of viral particle production (total and infectious) and high level of globin gene expression in vivo, as compared with vectors having different combinations of viral cis-elements, accordingly superior results obtained by the claimed SIN lentiviral vector are clearly unexpected in view of the cited references is not found persuasive because unexpected results have to be commensurable with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, a globin transgene led to high levels of viral particle production (total and infectious) and high level of globin gene expression in vivo, are not persuasive because the claims are not so limited to a total and infectious viral particles and high level of globin gene expression in vivo. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant have not shown what is the difference between the applicant's SIN vector with sBG6 having a 360 bp gag fragrneri that resulted in 6.3 x 108 TU/mL viral titer and the art of Dull/Trono/Persons SIN vector having a 360 bp gag fragment that result in 2 to 5 x 106 PTUs viral titer. Otherwise stated itis not clearly shown the structural essential elements of vector s-BG6 having a 360 bp gag fragment, from which the superior features were obtained as compared to the art of Dull/Trone/Persons SIN vector having a 366 bp gag fragment.
Regarding Leboulch reported in Nature in 2010 that vectors containing two copies of the 250bp core fragment are not stable due to aberrant splicing. Copy attached as Exhibit A it is noted the examiner cannot find said filed reference.
VIII.	The declaration states, (b) Superior Features of the Claimed Vector are Unexpected Over the Closest Cited Art. The declaration states that 41. Among the cited references, Dull et al. has the closest lentiviral vector backbone design as the claimed SIN vector. As such, I believe this reference would be the closest prior art cited by the Examiner in connection with the viral backbone. As noted above, while Dull et al. discloses the ~360 bp gag fragment used in the second generation viral vector, it is unclear whether this same gag fragment was used in the pRRL.SIN-18 vector, a third generation viral vector reported in Dull et al. Further, the Dull vector does not include the cPPT fragment and does not include a large sized transgene such as a globin gene. Indeed, Dull et al. reported that the viral titer obtained from the pRRL vector, carrying a small GFP gene, is 1.8x107 TU/ml, which is about 37 folds lower than the viral titer achieved by the claimed vector (6.3 x 108 TU/ml). Given the common knowledge that vectors carrying a large sized transgene would have reduced viral titers, a skilled person in the art would have reasonably expected that cloning a large transgene such as a globin gene into the pRRL vector disclosed in Dull would lead to superior high viral titers achieved by the claimed SIN lentiviral vector are unexpected as compared to Dull et al.
In response this is not persuasive because regardless of a first generation of HIV-derived vectors and a second version of the system Dull clearly teaches the 5’ fragment of gag that is about 360 bp as instantly claimed. Dull also teaches the early stage design of HIV- derived lentiviral vectors which contain lentiviral cis elements such as gag, pol, and/or env fragments for viral genome replication and packaging. In addition, Trono teaches the cPPT located within the pol gene, initiates synthesis of a downstream plus strand while plus strand synthesis is also initiated at the  cPPT which forms the basis of their ability to replicate efficiently in non-dividing cells while Persons teaches the correlation of SIN-mediated gene transfer of the human gamma globin gene expression cassette containing the LCR car result in substantial expression of the gamma-globin gene. Instant claims are not directed to neither sBG-1 to SBG10 nor to sBG-6 titers than those of sBG-3 and sBG-5, which contain no gag fragment or the gag fragment of 630 bp, and is about 5-fold higher than that of sBG-7, which does not include the SA site not to a claimed vector (6.3 x 108 TU/ml). Given the common knowledge that vectors carrying a large sized transgene would have reduced viral titers, a skilled person in the art would have reasonably expected that cloning a large transgene such as a globin gene into the pRRL vector disclosed in Dull would lead to the superior high viral titers achieved by the claimed SIN lentiviral vector are unexpected as compared to would lead to superior high viral titers achieved by the claimed SIN lentiviral vector are unexpected as compared to Dull.

IX.	The declaration states 42. Persons et al., discloses lentiviral vectors carrying a gamma-globin gene. Figure 1A. Page 10, last paragraph. Thus, this reference would be close to the claimed vector in case the transgene is of concern. This reference reported that the improved titer of the gamma- globin-carrying lentiviral vectors is “approximately 3 to 5 x 106 TU/ml.” Page 2178, 2nd col., last paragraph. This is much lower than the viral titer achieved by the exemplary sBG-6 vector, i.e., 6.3 x 108 TU/ml. In other words, the viral titer of the claimed SIN lentiviral vector, carrying a globin transgene, is unexpectedly more than 100-fold higher than that reported in Persons et al. 43. In summary, I conclude that the claimed SIN lentiviral vectors, comprising the recited cis-elements and a globin transgene (a large transgene expression cassette), resulted in high viral production and subsequently, high beta-globin expression, which are unexpected over the closest cited references, including Dull and Persons. As such, the claimed SIN lentiviral vectors would be expected to achieve high therapeutic effects in gene therapy of hemoglobin disorders.
This is not found persuasive because instant claims are not related to gamma-globin-carrying lentiviral vectors is  sBG-6 vector, i.e., 6.3 x 108 TU/ml. The claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since Persons teaches a SIN lentiviral vector containing the HS432globinA that also contained an MSCV-driven GFP (HS432globinA MSCV-GFP) (Figure 1 A) (instant claims 39-40). The different A-globin cassettes in reverse orientation (figure 1) (instant claim 41). The lentiviral-mediated gene transfer of a human gamma-globin expression cassette containing gamma-globin locus control region (LCR) can result in both substantial expression of gamma-globin and improvement of murine beta-thalassemia intermedia (p 2181, 1st column under discussion) (instant claim 27 (b), instant claims 39-40) was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of Dui uses GFP as the transgene in determining viral titers. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Unexpected results have not be presented. 
The combined art of Dull and Trono and Persons disclose all the elements as required for the instant claimed SIN lentiviral vector with the packaging signals (see Dull vector). Regarding the size of the transgene in a SIN lentiviral vector can substantially affect viral titer and thus gene transfer efficiency is known in the art for reducing cis elements in viral vectors by increasing the viral genome with insulators beyond that associated with the elective packaging (see combined art of Dull and Trono and Persons). The combined art of Dull and Trono and Persons teach all the product elements for a different intended use and thus Applicant’s argument of not working for their intended use such as for scale up of vector production for clinical trials is not relevant because the art does not need to teach Applicant's intended use to teach the structural limitations of the product. Person teaches the gamma-globin promoter and elements from the beta-globin locus control region demonstrated a higher expression and long-term, stable erythroid expression of human gamma- globin was observed with levels of vector-encoded gamma-globin MRNA ranging from 9% to 19% of total murine alpha-globin MRNA (abstract). One would have been motivated to do so to receive the expected benefit of cPPT located within the pol gene, initiates synthesis of a downstream plus strand while plus strand synthesis is also initiated at the 3’ polypurine tract (PPT) for their ability to replicate efficiently in non-dividing cells and for the human gamma- globin expression cassette to result in substantial expression of gamma-globin and stable erythroid expression of human gamma-globin in the SIN lentiviral vector that acts as a built-in device against the generation of productive recombinants in targeted cells with beta globin gene. Thus, the combined art product for a different intended use and Applicant’s argument of not working for their intended use is not relevant because the art does not need to teach Applicant's intended use to teach the structural limitations of the product.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632	

/ANOOP K SINGH/Primary Examiner, Art Unit 1632